         Case 1:19-cv-01761-VSB Document 43 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
HUE XUE.

                                   Plaintiff,
                  -against-                                           19   CIVIL 1761 (VSB)

                                                                       JUDGMENT
PETER T. JENSEN, MIN LU a/k/a MINDY
LU, THE JENSEN LAW FIRM, PLLC,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion & Order dated November 19, 2020, Because the Court finds that it

does not have personal jurisdiction over Defendant Lu, Defendant Lu's motion to dismiss is

GRANTED. Plaintiffs remaining causes of action are also dismissed as her claims against Jensen

and the Jensen Law Firm for legal malpractice and breach of fiduciary duty are time barred, and

Plaintiff has not sufficiently pied her claims against these defendants for fraud and fraudulent

concealment negligent representation, civil conspiracy. or unjust enrichment. Accordingly,

Defendants' motion to dismiss Plaintiffs Amended Complaint is GRANTED; accordingly, this

case is closed.

Dated: New York, New York

         November 20, 2020


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
